DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh (US 8940991 B2) in view of TAKASAKI (US 20180061387 A1).
Regarding claims 1 and 10, Shemesh discloses an electronic percussion instrument (Figs. 1-4) and a process method for making the instrument (Abstract), comprising: a housing (10); a percussion surface (12) attached to the housing; 5a pressure sensor (note, it is well-known that a piezoelectric sensor is a device that uses the piezoelectric effect to measure changes in pressure, acceleration, temperature, strain, or force by converting them to an electrical charge; as such, with a broad interpretation to the term “pressure sensor”, the piezo-electric sensor 8c reads on “a pressure sensor”) disposed on a central section of the percussion surface on a side of a back surface and configured to detect pressing against the central section (col. 12, line 57 – col. 13, line 17); and a rim vibration sensor (8p) disposed at a position that 
Shemesh does not mention explicitly: a head vibration sensor disposed on a peripheral section of the percussion surface on the side of the back surface and configured to detect vibrations of the peripheral section, wherein the rim vibration sensor and the head vibration sensor overlaps when 10seen in a plan view of the percussion surface.
TAKASAKI discloses an electronic percussion instrument comprises: a center pressure sensor (10, see para. 0198), and a peripheral head vibration sensor (e.g., 20, 30 or 40 in Figs. 1-3) disposed on a peripheral section of the percussion surface on the side of the back surface and configured to detect vibrations of the peripheral section (para. 0073-0075, 0162-0163).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKASAKI’s teaching of peripheral head vibration sensor into the instrument of Shemesh to arrive the claimed invention. Doing so would make it possible to detect accurately a strike position with respect to the center of the struck surface according to a difference in detection times of strike signals detected by the peripheral sensors (TAKASAKI, para. 0093-0094). 
As to the relative position between the rim vibration sensor and the head vibration sensor, it is deemed that the feature in question relates to a minor adjustment or rearrangement of radial and/or circumferential position of either the rim vibration sensor or the head vibration sensor. Since the instant claim does not specify any 
Regarding claim 6, Shemesh discloses: a control device configured to output a sound producing instruction according to percussion on the -63-File: 101982usf percussion surface (Fig. 20), wherein the control device comprises a position calculating unit configured to calculate a percussion position on the percussion surface according to an output value of the pressure sensor (8c) and an output value of the rim vibration 5sensor (8p) (col. 18, lines 35-47).  
Shemesh is silent on: said position calculating unit configured to calculate a percussion position on the percussion surface according to an output value of the pressure sensor, an output value of the head vibration sensor, and an output value of the rim vibration 5sensor.  
TAKASAKI discloses the musical sound generating apparatus comprises: a center pressure sensor (10, see para. 0198), a peripheral head vibration sensor (e.g., 20, 30 or 40 in Figs. 1-3) configured to detect vibrations of a percussion surface (para. 0073-0075, 0162-0163); and a position calculating unit calculates the percussion position on the percussion surface according to the output value of the center pressure sensor and the output value of the peripheral head vibration sensor (para. 0093-0094).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKASAKI’s teaching of peripheral head vibration sensor into the combination of Shemesh and Pirogov to arrive the .
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shemesh in view of TAKASAKI further in view of BHAMRA (US 20180025711 A1).
Regarding claim 2, the combination of Shemesh and TAKASAKI renders obvious that: the pressure sensor, the head vibration sensor and the rim vibration sensor are disposed with respect to the percussion surface (see discussion for claims 1 and 10 above).  
Shemesh does not mention: wherein two percussion surfaces are provided in one housing, and 15the pressure sensor, the head vibration sensor and the rim vibration sensor are disposed with respect to each of the percussion surfaces.  
BHAMRA discloses an electronic percussion instrument comprising: two percussion surfaces (2, 3 in Fig. 1) are provided in one housing (1), and a plurality of touch and force activated sensors (Fig. 3; para. 0041, 0045).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the BHAMRA electronic percussion instrument by applying the sensor assembly taught by Shemesh/TAKASAKI to each of the percussion surfaces in BHAMRA, as an intended use of the Shemesh/TAKASAKI sensor assembly. Doing so would, among other advantages, provide an electronic percussion instrument through which a distribution of strike sensitivities of a struck surface is substantially uniformized so that a so-called hotspot can be removed, and an . 
5.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh in view of TAKASAKI further in view of in view of Pirogov et al. (US 9164605 B1).
Regarding claims 9 and 16, Shemesh discloses a control device configured to output a sound producing instruction according to percussion on the percussion surface (Fig. 20); wherein the control device comprises a pressing detection unit configured to determine 10whether the percussion surface is being pressed, and detects existence of pressing against the percussion surface or calculates a pressing value (Fig. 20; col. 12, line 57 – col. 13, line 17) on the basis of an average output value of the pressure sensor (col. 18, lines 30-34).
The combination of Shemesh and TAKASAKI is silent on: said detecting the existence of pressing against the percussion surface or calculating the pressing value is on the basis of a difference between an average output value of the pressure sensor and a reference value when the percussion surface is being pressed.  
Pirogov discloses an apparatus comprising: a pressing detection unit configured to detect pressing against a sensing surface of pressure or force sensitive element on the basis of a difference between the output value of a pressure sensor and a reference value (col. 3, lines 13-19).
.

Allowable Subject Matter
6.	Claims 3-5, 7-8, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837